Stiles, J.
This is a petition of the Columbia & Puget Sound Railroad Company and others for a writ of certiorari to review the action of the superior court of King county in adjudging the proposed appropriation of certain rights-of-way in the city of Seattle a public use.
We are of the opinion that all of the questions which could be raised upon certiorari in such a case can be as well determined upon appeal; and as the statute provides for adequate protection to the petitioner through the bond required to be furnished by the condemning party, the application is denied.
Dunbar, C. J., and Anders, Hoyt and Scott, JJ., concur.